TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00530-CR
                                        NO. 03-16-00531-CR
                                        NO. 03-16-00532-CR



                                   The State of Texas, Appellant

                                                   v.

                                 Sarah Christine Padon, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
                    NOS. CR2013-268, CR2013-269 & CR2013-270
               HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The State of Texas filed notices of appeal in the above causes from an order

suppressing blood test results in three related trial court proceedings. The State has filed a motion

to consolidate its accelerated appeals in the interest of judicial efficiency.

                We grant the State’s motion and consolidate its appeals. The record and all filings

from cause numbers 03-16-00530-CR and 03-16-00532-CR are consolidated into cause number

03-16-00532-CR. The consolidated appeal will proceed under cause number 03-16-00532-CR,

and cause numbers 03-16-00530-CR and 03-16-00531-CR are dismissed. See Marcopoulos

v. State, No. 01-15-00318-CR, 2015 Tex. App. LEXIS 9583, at *2 (Tex. App.—Houston [1st Dist.]

Sept. 10, 2015, no pet.) (mem. op., not designated for publication) (following similar consolidation
and dismissal procedure). Briefing will proceed in accordance with the Texas Rules of Appellate

Procedure.



                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

03-16-00530-CR       Dismissed
03-16-00531-CR       Dismissed
03-16-00532-CR       Consolidated

Filed: August 31, 2016

Do Not Publish




                                              2